DETAILED ACTION
This communication is in response to the Application filed on 05/05/2022. Claims 1-13  are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9595265,  10311886, 11361779, 17/737935, 17/737941, and 17/737949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record The closest prior art of record Ekstrand teaches an apparatus for processing an audio signal, comprising:  a configurable audio signal processor ([0031], processor) for processing an audio signal in accordance with different configuration settings to acquire  a processed audio signal, where in the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal (see [0055], where the sampling rate desired for the output signal can be changed based on number of filterbanks and where the input signal is sampled),  
an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels (see Figure 3, output of analysis filterbank 301 and [0054], [0058], where P subband signals are shown and can be interpreted to be the first several subbands from the P subbands)
a synthesis filter bank comprising a second number of synthesis filter bank channels  to acquire the resultant audio signal, (see Figure 3, synthesis filterbanks 303-1 to 303-P), 
a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal (See [0059], where resampling for each specific synthesis filterbank occurs to yield output signals on the same time grid which is done for each subband signal output from the analysis section and input into the synthesis channel (see[0058]-[0059] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined as well as sampling frequency which  reflects a desired sampling frequency or P times the sampling frequency of the analysis sampling rate, which is performed by the processor [0031]).
However, Ekstrand does not specifically teach or disclose as recited in claim 1 “wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal…wherein the controller is to receive a configuration setting at run time”. Similar claim scope is present in the other two independent claims 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

08/10/2022